IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TOWNSHIP OF RADNOR,                         :   No. 560 MAL 2020
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
GOSHEN HOLDING COMPANY, INC. AND            :
C.F. HOLLOWAY, III,                         :
                                            :
                   Petitioners              :

TOWNSHIP OF RADNOR,                         :   No. 561 MAL 2020
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
GOSHEN HOLDING COMPANY, INC. AND            :
C.F. HOLLOWAY, III,                         :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.